*527ORDER
PER CURIAM.
Hunter Woodard (Defendant) appeals from the trial court’s judgment and sentence imposed after a jury found him guilty of two counts of robbery first degree, in violation of Section 569.020 RSMo 1994,1 and two counts of armed criminal action, in violation of Section 571.015. The trial court sentenced Defendant to twenty years imprisonment on each count, the sentences to run concurrently.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. No error of law appears. An extended opinion would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. All subsequent statutory citations are to RSMo 1994, unless otherwise noted.